     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 1 of 17 Page ID #:88




 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT

 7                          CENTRAL DISTRICT OF CALIFORNIA

8

 9    TANGI WILLIAMS, an individual, )             CASE NO.: 8:20-cv-02335-JVS-ADS
                                               )
10                  Plaintiff,                 )   Assigned for Discovery Purposes to:
                                               )   Magistrate Judge Autumn D. Spaeth
      v.                                       )
11                                             )
      CITY OF ORANGE, a municipal              )
12    corporation; and DOES 1-50,              )   STIPULATED PROTECTIVE ORDER
      inclusive, individually and in their )
13    official capacity as police officers for )
      the Orange Police Department,            )
                                               )
14                  Defendants,                )   COMPLAINT FILED: December 10, 2020
                                               )   TRIAL DATE: None Set
15

16    I.    PURPOSES AND LIMITATIONS

17          A.     Discovery in this action is likely to involve production of confidential,

18          proprietary, or private information for which special protection from public

19          disclosure and from use for any purpose other than prosecuting this litigation

20          may be warranted. Accordingly, the parties hereby stipulate to and petition the

21          Court to enter the following Stipulated Protective Order. The parties

22          acknowledge that this Order does not confer blanket protections on all

23          disclosures or responses to discovery and that the protection it affords from

24          public disclosure and use extends only to the limited information or items that


                                                     1
     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 2 of 17 Page ID #:89




 1          are entitled to confidential treatment under the applicable legal principles. The

 2          parties further acknowledge, as set forth in Section XIII(C), below, that this

 3          Stipulated Protective Order does not entitle them to file confidential information

 4          under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

 5          and the standards that will be applied when a party seeks permission from the

 6          Court to file material under seal.

 7    II.   GOOD CAUSE STATEMENT

8           A.     This action is likely to involve the disclosure of employment and

 9          personnel records of law enforcement, including, among other things, the

10          identification of personal and sensitive information such as birthdates, home

11          addresses, phone numbers, and names of family members, as well as

12          information of third parties involved in personnel investigations and/or

13          complaints. Such confidential information (including potentially information

14          implicating privacy rights of third parties) would be information otherwise

15          generally unavailable to the public, or which may be privileged or otherwise

16          protected from disclosure under state or federal statutes, court rules, case

17          decisions, or common law. Accordingly, to expedite the flow of information, to

18          facilitate the prompt resolution of disputes over confidentiality of discovery

19          materials, to adequately protect information the parties are entitled to keep

20          confidential, to ensure that the parties are permitted reasonable necessary uses

21          of such material in preparation for and in the conduct of trial, to address their

22          handling at the end of the litigation, and serve the ends of justice, a protective

23          order for such information is justified in this matter. It is the intent of the

24          parties that information will not be designated as confidential for tactical


                                                    2
     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 3 of 17 Page ID #:90




 1           reasons and that nothing be so designated without a good faith belief that it has

 2           been maintained in a confidential, non-public manner, and there is good cause

 3           why it should not be part of the public record of this case.

 4    III.   DEFINITIONS

 5           A.     Action: United States District Court, Central District – Southern

 6           Division, Case No. 8:20-cv-02335-JVS-ADS.

 7           B.     Challenging Party: A Party or Non-Party that challenges the designation

8            of information or items under this Order.

 9           C.     “CONFIDENTIAL” Information or Items: Information (regardless of how

10           it is generated, stored or maintained) or tangible things that qualify for

11           protection under Federal Rule of Civil Procedure 26(c), and as specified above in

12           the Good Cause Statement.

13           D.     Counsel: Outside Counsel of Record and House Counsel (as well as their

14           support staff).

15           E.     Designating Party: A Party or Non-Party that designates information or

16           items that it produces in disclosures or in responses to discovery as

17           “CONFIDENTIAL.”

18           F.     Disclosure or Discovery Material: All items or information, regardless of

19           the medium or manner in which it is generated, stored, or maintained

20           (including, among other things, testimony, transcripts, and tangible things), that

21           are produced or generated in disclosures or responses to discovery in this

22           matter.

23

24


                                                    3
     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 4 of 17 Page ID #:91




 1          G.     Expert: A person with specialized knowledge or experience in a matter

 2          pertinent to the litigation who has been retained by a Party or its counsel to

 3          serve as an expert witness or as a consultant in this Action.

 4          H.     House Counsel: Attorneys who are employees of a party to this Action.

 5          House Counsel does not include Outside Counsel of Record or any other outside

 6          counsel.

 7          I.     Non-Party: Any natural person, partnership, corporation, association, or

8           other legal entity not named as a Party to this action.

 9          J.     Outside Counsel of Record: Attorneys who are not employees of a party

10          to this Action but are retained to represent or advise a party to this Action and

11          have appeared in this Action on behalf of that party or are affiliated with a law

12          firm which has appeared on behalf of that party, and includes support staff.

13          K.     Party: Any party to this Action, including all of its officers, directors,

14          employees, consultants, retained experts, and Outside Counsel of Record (and

15          their support staffs).

16          L.     Producing Party: A Party or Non-Party that produces Disclosure or

17          Discovery Material in this Action.

18          M.     Professional Vendors: Persons or entities that provide litigation support

19          services (e.g., photocopying, videotaping, translating, preparing exhibits or

20          demonstrations, and organizing, storing, or retrieving data in any form or

21          medium) and their employees and subcontractors.

22          N.     Protected Material: Any Disclosure or Discovery Material that is

23          designated as “CONFIDENTIAL.”

24


                                                    4
     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 5 of 17 Page ID #:92




 1          O.     Receiving Party: A Party that receives Disclosure or Discovery Material

 2          from a Producing Party.

 3    IV.   SCOPE

 4          A.     The protections conferred by this Stipulation and Order cover not only

 5          Protected Material (as defined above), but also (1) any information copied or

 6          extracted from Protected Material; (2) all copies, excerpts, summaries, or

 7          compilations of Protected Material; and (3) any testimony, conversations, or

8           presentations by Parties or their Counsel that might reveal Protected Material.

 9          B.     Any use of Protected Material at trial shall be governed by the orders of

10          the trial judge. This Order does not govern the use of Protected Material at trial.

11    V.    DURATION

12          A.     Even after final disposition of this litigation, the confidentiality

13          obligations imposed by this Order shall remain in effect until a Designating

14          Party agrees otherwise in writing or a court order otherwise directs. Final

15          disposition shall be deemed to be the later of (1) dismissal of all claims and

16          defenses in this Action, with or without prejudice; and (2) final judgment herein

17          after the completion and exhaustion of all appeals, rehearings, remands, trials,

18          or reviews of this Action, including the time limits for filing any motions or

19          applications for extension of time pursuant to applicable law.

20    VI.   DESIGNATING PROTECTED MATERIAL

21          A.     Exercise of Restraint and Care in Designating Material for Protection

22                 1.     Each Party or Non-Party that designates information or items for

23                 protection under this Order must take care to limit any such designation

24                 to specific material that qualifies under the appropriate standards. The


                                                    5
     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 6 of 17 Page ID #:93




 1                Designating Party must designate for protection only those parts of

 2                material, documents, items, or oral or written communications that

 3                qualify so that other portions of the material, documents, items, or

 4                communications for which protection is not warranted are not swept

 5                unjustifiably within the ambit of this Order.

 6                2.     Mass, indiscriminate, or routinized designations are prohibited.

 7                Designations that are shown to be clearly unjustified or that have been

8                 made for an improper purpose (e.g., to unnecessarily encumber the case

 9                development process or to impose unnecessary expenses and burdens on

10                other parties) may expose the Designating Party to sanctions.

11                3.     If it comes to a Designating Party’s attention that information or

12                items that it designated for protection do not qualify for protection, that

13                Designating Party must promptly notify all other Parties that it is

14                withdrawing the inapplicable designation.

15          B.    Manner and Timing of Designations

16                1.     Except as otherwise provided in this Order (see, e.g., Section

17                B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

18                Discovery Material that qualifies for protection under this Order must be

19                clearly so designated before the material is disclosed or produced.

20                2.     Designation in conformity with this Order requires the following:

21                       a.     For information in documentary form (e.g., paper or

22                       electronic documents, but excluding transcripts of depositions or

23                       other pretrial or trial proceedings), that the Producing Party affix

24                       at a minimum, the legend “CONFIDENTIAL” (hereinafter


                                                  6
     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 7 of 17 Page ID #:94




 1                      “CONFIDENTIAL legend”), to each page that contains protected

 2                      material. If only a portion or portions of the material on a page

 3                      qualifies for protection, the Producing Party also must clearly

 4                      identify the protected portion(s) (e.g., by making appropriate

 5                      markings in the margins).

 6                      b.     A Party or Non-Party that makes original documents

 7                      available for inspection need not designate them for protection

8                       until after the inspecting Party has indicated which documents it

 9                      would like copied and produced. During the inspection and before

10                      the designation, all of the material made available for inspection

11                      shall be deemed “CONFIDENTIAL.” After the inspecting Party has

12                      identified the documents it wants copied and produced, the

13                      Producing Party must determine which documents, or portions

14                      thereof, qualify for protection under this Order. Then, before

15                      producing the specified documents, the Producing Party must affix

16                      the “CONFIDENTIAL legend” to each page that contains Protected

17                      Material. If only a portion or portions of the material on a page

18                      qualifies for protection, the Producing Party also must clearly

19                      identify the protected portion(s) (e.g., by making appropriate

20                      markings in the margins).

21                      c.     For testimony given in depositions, that the Designating

22                      Party identify the Disclosure or Discovery Material on the record,

23                      before the close of the deposition all protected testimony.

24


                                                7
     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 8 of 17 Page ID #:95




 1                          d.     For information produced in form other than document and

 2                          for any other tangible items, that the Producing Party affix in a

 3                          prominent place on the exterior of the container or containers in

 4                          which the information is stored the legend “CONFIDENTIAL.” If

 5                          only a portion or portions of the information warrants protection,

 6                          the Producing Party, to the extent practicable, shall identify the

 7                          protected portion(s).

8            C.    Inadvertent Failure to Designate

 9                 1.       If timely corrected, an inadvertent failure to designate qualified

10                 information or items does not, standing alone, waive the Designating

11                 Party’s right to secure protection under this Order for such material.

12                 Upon timely correction of a designation, the Receiving Party must make

13                 reasonable efforts to assure that the material is treated in accordance with

14                 the provisions of this Order.

15    VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

16           A.    Timing of Challenges

17                 1.       Any party or Non-Party may challenge a designation of

18                 confidentiality at any time that is consistent with the Court’s Scheduling

19                 Order.

20           B.    Meet and Confer

21                 1.       The Challenging Party shall initiate the dispute resolution process

22                 under Local Rule 37.1 et seq.

23           C.    The burden of persuasion in any such challenge proceeding shall be on

24           the Designating Party. Frivolous challenges, and those made for an improper


                                                     8
     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 9 of 17 Page ID #:96




 1          purpose (e.g., to harass or impose unnecessary expenses and burdens on other

 2          parties) may expose the Challenging Party to sanctions. Unless the Designating

 3          Party has waived or withdrawn the confidentiality designation, all parties shall

 4          continue to afford the material in question the level of protection to which it is

 5          entitled under the Producing Party’s designation until the Court rules on the

 6          challenge.

 7    VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

8           A.     Basic Principles

 9                 1.     A Receiving Party may use Protected Material that is disclosed or

10                 produced by another Party or by a Non-Party in connection with this

11                 Action only for prosecuting, defending, or attempting to settle this Action.

12                 Such Protected Material may be disclosed only to the categories of

13                 persons and under the conditions described in this Order. When the

14                 Action has been terminated, a Receiving Party must comply with the

15                 provisions of Section XIV below.

16                 2.     Protected Material must be stored and maintained by a Receiving

17                 Party at a location and in a secure manner that ensures that access is

18                 limited to the persons authorized under this Order.

19          B.     Disclosure of “CONFIDENTIAL” Information or Items

20                 1.     Unless otherwise ordered by the Court or permitted in writing by

21                 the Designating Party, a Receiving Party may disclose any information or

22                 item designated “CONFIDENTIAL” only to:

23                        a.     The Receiving Party’s Outside Counsel of Record in this

24                        Action, as well as employees of said Outside Counsel of Record to


                                                   9
     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 10 of 17 Page ID #:97




 1                      whom it is reasonably necessary to disclose the information for this

 2                      Action;

 3                      b.     The officers, directors, and employees (including House

 4                      Counsel) of the Receiving Party to whom disclosure is reasonably

 5                      necessary for this Action;

 6                      c.     Experts (as defined in this Order) of the Receiving Party to

 7                      whom disclosure is reasonably necessary for this Action and who

8                       have signed the “Acknowledgment and Agreement to Be Bound”

 9                      (Exhibit A);

10                      d.     The Court and its personnel;

11                      e.     Court reporters and their staff;

12                      f.     Professional jury or trial consultants, mock jurors, and

13                      Professional Vendors to whom disclosure is reasonably necessary

14                      or this Action and who have signed the “Acknowledgment and

15                      Agreement to be Bound” attached as Exhibit A hereto;

16                      g.     The author or recipient of a document containing the

17                      information or a custodian or other person who otherwise

18                      possessed or knew the information;

19                      h.     During their depositions, witnesses, and attorneys for

20                      witnesses, in the Action to whom disclosure is reasonably

21                      necessary provided: (i) the deposing party requests that the

22                      witness sign the “Acknowledgment and Agreement to Be Bound;”

23                      and (ii) they will not be permitted to keep any confidential

24                      information unless they sign the “Acknowledgment and Agreement


                                                10
     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 11 of 17 Page ID #:98




 1                        to Be Bound,” unless otherwise agreed by the Designating Party or

 2                        ordered by the Court. Pages of transcribed deposition testimony or

 3                        exhibits to depositions that reveal Protected Material may be

 4                        separately bound by the court reporter and may not be disclosed to

 5                        anyone except as permitted under this Stipulated Protective Order;

 6                        and

 7                        i.     Any mediator or settlement officer, and their supporting

8                         personnel, mutually agreed upon by any of the parties engaged in

 9                        settlement discussions.

10     IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED

11           IN OTHER LITIGATION

12           A.    If a Party is served with a subpoena or a court order issued in other

13           litigation that compels disclosure of any information or items designated in this

14           Action as “CONFIDENTIAL,” that Party must:

15                 1.     Promptly notify in writing the Designating Party. Such notification

16                 shall include a copy of the subpoena or court order;

17                 2.     Promptly notify in writing the party who caused the subpoena or

18                 order to issue in the other litigation that some or all of the material

19                 covered by the subpoena or order is subject to this Protective Order. Such

20                 notification shall include a copy of this Stipulated Protective Order; and

21                 3.     Cooperate with respect to all reasonable procedures sought to be

22                 pursued by the Designating Party whose Protected Material may be

23                 affected.

24


                                                    11
     Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 12 of 17 Page ID #:99




 1          B.    If the Designating Party timely seeks a protective order, the Party served

 2          with the subpoena or court order shall not produce any information designated

 3          in this action as “CONFIDENTIAL” before a determination by the Court from

 4          which the subpoena or order issued, unless the Party has obtained the

 5          Designating Party’s permission. The Designating Party shall bear the burden

 6          and expense of seeking protection in that court of its confidential material and

 7          nothing in these provisions should be construed as authorizing or encouraging a

8           Receiving Party in this Action to disobey a lawful directive from another court.

 9     X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

10          PRODUCED IN THIS LITIGATION

11          A.    The terms of this Order are applicable to information produced by a Non-

12          Party in this Action and designated as “CONFIDENTIAL.” Such information

13          produced by Non-Parties in connection with this litigation is protected by the

14          remedies and relief provided by this Order. Nothing in these provisions should

15          be construed as prohibiting a Non-Party from seeking additional protections.

16          B.    In the event that a Party is required, by a valid discovery request, to

17          produce a Non-Party’s confidential information in its possession, and the Party

18          is subject to an agreement with the Non-Party not to produce the Non-Party’s

19          confidential information, then the Party shall:

20                1.     Promptly notify in writing the Requesting Party and the Non-Party

21                that some or all of the information requested is subject to a

22                confidentiality agreement with a Non-Party;

23

24


                                                  12
 Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 13 of 17 Page ID #:100




 1                2.     Promptly provide the Non-Party with a copy of the Stipulated

 2                Protective Order in this Action, the relevant discovery request(s), and a

 3                reasonably specific description of the information requested; and

 4                3.     Make the information requested available for inspection by the

 5                Non-Party, if requested.

 6         C.     If the Non-Party fails to seek a protective order from this court within 14

 7         days of receiving the notice and accompanying information, the Receiving Party

8          may produce the Non-Party’s confidential information responsive to the

 9         discovery request. If the Non-Party timely seeks a protective order, the

10         Receiving Party shall not produce any information in its possession or control

11         that is subject to the confidentiality agreement with the Non-Party before a

12         determination by the court. Absent a court order to the contrary, the Non-Party

13         shall bear the burden and expense of seeking protection in this court of its

14         Protected Material.

15   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

16         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has

17         disclosed Protected Material to any person or in any circumstance not

18         authorized under this Stipulated Protective Order, the Receiving Party must

19         immediately (1) notify in writing the Designating Party of the unauthorized

20         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

21         Protected Material, (3) inform the person or persons to whom unauthorized

22         disclosures were made of all the terms of this Order, and (4) request such person

23         or persons to execute the “Acknowledgment and Agreement to be Bound” that is

24         attached hereto as Exhibit A.


                                                  13
 Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 14 of 17 Page ID #:101




 1   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

 2       PROTECTED MATERIAL

 3       A.     When a Producing Party gives notice to Receiving Parties that certain

 4       inadvertently produced material is subject to a claim of privilege or other

 5       protection, the obligations of the Receiving Parties are those set forth in Federal

 6       Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

 7       whatever procedure may be established in an e-discovery order that provides for

8        production without prior privilege review. Pursuant to Federal Rule of Evidence

 9       502(d) and (e), insofar as the parties reach an agreement on the effect of

10       disclosure of a communication or information covered by the attorney-client

11       privilege or work product protection, the parties may incorporate their

12       agreement in the Stipulated Protective Order submitted to the Court.

13   XIII. MISCELLANEOUS

14       A.     Right to Further Relief

15              1.       Nothing in this Order abridges the right of any person to seek its

16              modification by the Court in the future.

17       B.     Right to Assert Other Objections

18              1.       By stipulating to the entry of this Protective Order, no Party waives

19              any right it otherwise would have to object to disclosing or producing any

20              information or item on any ground not addressed in this Stipulated

21              Protective Order. Similarly, no Party waives any right to object on any

22              ground to use in evidence of any of the material covered by this Protective

23              Order.

24       C.     Filing Protected Material


                                                 14
 Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 15 of 17 Page ID #:102




 1              1.     A Party that seeks to file under seal any Protected Material must

 2              comply with Civil Local Rule 79-5. Protected Material may only be filed

 3              under seal pursuant to a court order authorizing the sealing of the specific

 4              Protected Material at issue. If a Party's request to file Protected Material

 5              under seal is denied by the Court, then the Receiving Party may file the

 6              information in the public record unless otherwise instructed by the Court.

 7   XIV. FINAL DISPOSITION

8        A.     After the final disposition of this Action, as defined in Section V, within

 9       sixty (60) days of a written request by the Designating Party, each Receiving

10       Party must return all Protected Material to the Producing Party or destroy such

11       material. As used in this subdivision, “all Protected Material” includes all copies,

12       abstracts, compilations, summaries, and any other format reproducing or

13       capturing any of the Protected Material. Whether the Protected Material is

14       returned or destroyed, the Receiving Party must submit a written certification to

15       the Producing Party (and, if not the same person or entity, to the Designating

16       Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

17       all the Protected Material that was returned or destroyed and (2) affirms that the

18       Receiving Party has not retained any copies, abstracts, compilations, summaries

19       or any other format reproducing or capturing any of the Protected Material.

20       Notwithstanding this provision, Counsel are entitled to retain an archival copy of

21       all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

22       memoranda, correspondence, deposition and trial exhibits, expert reports,

23       attorney work product, and consultant and expert work product, even if such

24       materials contain Protected Material. Any such archival copies that contain or


                                                15
 Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 16 of 17 Page ID #:103




 1         constitute Protected Material remain subject to this Protective Order as set forth

 2         in Section V.

 3         B.     Any violation of this Order may be punished by any and all appropriate

 4         measures including, without limitation, contempt proceedings and/or monetary

 5         sanctions.

 6

 7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

8
     Dated: April 8, 2021                          /s/ Chike Odiwe
 9                                           Attorney(s) for Plaintiff(s)

10
     Dated: April 8, 2021                          /s/ Kirsten B. Shea
11                                           Attorney(s) for Defendant(s)

12
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
13

14   Dated: April 9, 2021                          /s/ Autumn D. Spaeth
                                             HONORABLE AUTUMN D. SPAETH
15                                           United States Magistrate Judge

16

17

18

19

20

21

22

23

24


                                                 16
 Case 8:20-cv-02335-JVS-ADS Document 15 Filed 04/09/21 Page 17 of 17 Page ID #:104




 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3           I,                                  [print or type full name], of

 4                         _________________ [print or type full address], declare under

 5   penalty of perjury that I have read in its entirety and understand the Stipulated

 6   Protective Order that was issue by the United States District Court for the Central

 7   District of California on ___________ [DATE] in the case of Tangi Williams v. City of

8    Orange, Case No. 8:20-cv-02335-JVS-ADS. I agree to comply with and to be bound by

 9   all the terms of this Stipulated Protective Order and I understand and acknowledge that

10   failure to so comply could expose me to sanctions and punishment in the nature of

11   contempt. I solemnly promise that I will not disclose in any manner any information or

12   item that is subject to this Stipulated Protective Order to any person or entity except in

13   strict compliance with the provisions of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court

15   for the Central District of California for the purpose of enforcing the terms of this

16   Stipulated Protective Order, even if such enforcement proceedings occur after

17   termination of this action. I hereby appoint ______________ [print or type full

18   name] of ________________________________ [print or type full address and

19   telephone number] as my California agent for service of process in connection with this

20   action or any proceedings related to enforcement of this Stipulated Protective Order.

21   Date:

22   City and State where sworn and signed:

23   Printed Name:

24   Signature:


                                                   17
